Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-13-00196-CV

       IN THE MATTER OF THE GUARDIANSHIP OF Carlos Y. BENAVIDES Jr.,
                           an Incapacitated Person

                   From the County Court at Law No. 2, Webb County, Texas
                             Trial Court No. 2011-PB6-000081-L2
                            Honorable Jesus Garza, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s February 5, 2013 Order
compelling the production of documents and awarding $1,500.00 in attorney’s fees as sanctions to
the Estate of Carlos Y. Benavides Jr. is REVERSED and judgment is RENDERED that Jesus
Guillen, Attorney Ad Litem for Carlos Y. Benavides Jr. take nothing on his request for sanctions.

        It is ORDERED that appellant Richard Leshin recover his costs of this appeal from the
Estate of Carlos Y. Benavides Jr.

       SIGNED April 16, 2014.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice